Citation Nr: 1455672	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for chronic mechanical low back strain with degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran served in the United States Navy from February 1970 to January 1974, and from May 1975 to October 1979.  He also served in the United States Army from September 1985 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied a disability rating in excess of 40 percent for chronic mechanical low back pain with degenerative changes, and further denied entitlement to a TDIU.  

In the August 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC. However, before he could be scheduled for a hearing, in correspondence dated in July 2014, the Veteran cancelled his hearing request and explained that he did not have the financial resources to travel to Washington, DC, or the RO closest to him in California.  He asked that his file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected low back disability is currently evaluated as 40 percent disabling.  In an April 2006 statement, the Veteran claimed that his back condition had worsened and that his symptoms were more severe than the disability rating currently assigned reflected.  The Veteran also contends that he is unable to work as a result of his low back disability.  

After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim for this disability is required to allow for further development of the record.  

Computerized Compensation and Pension Exam Inquiry forms indicate that several requests were initiated in June 2011 and in November 2013 to schedule the Veteran for a VA examination in connection to his low back disorder.  The June 2011 request for an examination was processed through the White City VA medical center (VAMC), and the November 2013 request for an examination was processed through the Sierra Nevada Healthcare system.  In the March 2012 Supplemental Statement of the Case (SSOC), it was noted that the Veteran failed to report to his scheduled examination at the White City VAMC in July 2011.  The November 2013 Compensation and Pension Exam Inquiry form reflects that the Veteran failed to report to his VA examination scheduled in December 2013.  However, the evidence of record is unclear as to whether the Veteran was notified about the date, time and location of these examinations.  Indeed, the claims file does not contain copies of the letters addressed to the Veteran that would have provided him with the necessary notification.  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2014).  When entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655 (2014).

In the November 2014 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran had moved around several times in the past few years, and that the more recent statements submitted by the Veteran reflected a different address than that written on the Compensation and Pension exam inquiry forms.  According to the Veteran's representative, the Veteran's ever-changing residence could potentially be the reason for his failure to report for his VA examinations.  Indeed, the June 2011 Compensation and Pension Exam Inquiry form reflects that the Veteran's then-address was in Dunsmuir, California, while the November 2013 Compensation and Pension Exam Inquiry form contains an address located in Sparks, Nevada.  Moreover, the more recent letters issued by the Veteran, and date-stamped as received in September and October 2014, reflect that the Veteran's current residence was located in Yreka, California.  

Review of the letters and statements submitted by the Veteran reflect that his back condition has continued to deteriorate throughout the years.  In one letter, date stamped as having been received in July 2011, the Veteran provided a copy of the May 2011 lumbar spine magnetic resonance imaging (MRI) report which revealed findings of spinal stenosis, progression of degenerative change of the facet of joints at L3-L4, and new bulging of the L2-L3 disc and increased bulging of the L3-L4 disc.  In his letter, the Veteran noted that his back condition was continuing to worsen, and the new growths discovered on the L2-L3 discs and L3-L4 discs would only serve to worsen his back disability, and it would be awhile before he could schedule an appointment with the designated neurosurgeon.  In a subsequent undated letter, the Veteran stated that his back condition prevents from working, and he is unable to stand, sit or walk for very long due to his low back symptoms.  The Veteran also reported to have difficulty sleeping as a result of his back condition.  Subsequent letters submitted by the Veteran describe the current severity of his symptoms, and reflect the difficulties he encounters trying to conduct his day-to-day activities as a result of his back pain, which on a scale of one to ten (with one being the least level of pain, and ten being the highest) he rated between a nine and ten.  

The Veteran's statements clearly reflect that his service-connected back condition has worsened since his last VA examination in October 2006.  Although the Veteran has been scheduled for more updated VA examinations, he has not undergone a more recent VA examination on his back since this evaluation, more than eight years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's multiple address changes throughout the years, the Board finds that good cause has been provided as to the Veteran's failure to report to his scheduled VA examinations.  See 38 C.F.R. § 3.655 (2014).  The Veteran should be scheduled for another VA examination to determine the current extent and severity of his low back condition, and notice as to the date, time and location of his VA examination must be sent to his current mailing address.  

Also, as it has been over eight years since the Veteran's last VA examination and the Veteran's low back disability has reportedly worsened since this last examination, and given that the current severity of this disability may affect whether or not he is entitled to a TDIU, the Board finds that further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, in several of his statements the Veteran indicated that he was currently receiving benefits from the Social Security Administration (SSA).  The Veteran's SSA records are not associated with the claims file and the record is currently unclear as to the disability or disabilities the Veteran is currently receiving SSA disability benefits for.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2014).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  
 

In addition, the record reflects that the Veteran has continued to receive treatment for his disorder at the Redding VA Outpatient clinic.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his low back disability from the Redding VA outpatient clinic through the VA Northern California VA Healthcare system, from March 2012 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected chronic mechanical low back pain with degenerative changes.  The claims folder, and any records on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4. The Veteran should be scheduled for a separate VA examination to determine the effect of his service-connected low back disability on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA and VBMS paperless claims processing system must be made available to, and reviewed by, the examiner(s) in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a physical evaluation of the Veteran.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  The examiner(s) should then comment on the effect of the service-connected low back disability on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, the service-connected disability is of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner should take into consideration the severity of the Veteran's service-connected low back disability.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disability.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

5. The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claims.  With regard to the Veteran's claim for entitlement to a TDIU, the originating agency should consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for his service-connected disability; or whether he is unemployable due to service-connected disability even if he does not meet the schedular rating criteria.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


